Citation Nr: 0518880	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  98-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability claimed as secondary to a service-connected 
shrapnel fragment wound of the neck.  

2.  Entitlement to an increased rating for a shrapnel 
fragment wound of the neck, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
shell fragment wound of the neck.  He responded by filing a 
May 1998 Notice of Disagreement, and was sent a May 1998 
Statement of the Case.  He then filed a July 1998 VA Form 9, 
perfecting his appeal of this issue.  

In September 2000, the issue on appeal was expanded to 
include entitlement to service connection for a cervical 
spine disability as secondary to a shell fragment wound of 
the neck, which was also denied by the RO.  The veteran 
subsequently initiated and perfected an appeal of this issue.  

In June 2004, the Board granted the veteran's May 2004 motion 
to advance this case on the docket.  See 38 C.F.R. § 
20.900(c) (2004).  Also in June 2004, this claim was remanded 
by the Board for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The preponderance of the evidence establishes that the 
veteran's degenerative arthritis and subluxation of the 
cervical spine is not due to or the result of his service-
connected shell fragment wounds of the neck.  

3.  The veteran did not incur degenerative arthritis of the 
cervical spine during military service or to a compensable 
degree within a year thereafter.  

4.  The veteran's shell fragment wounds of the neck result in 
no more than moderately severe impairment of Muscle Group 
XXIII, and do not limit forward flexion of the cervical spine 
to 15º or less.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's shell fragment wounds 
of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5323 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1998 and 
November 2000 Statements of the Case, the various 
Supplemental Statements of the Case, the Board's prior 
remand, and January 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Birmingham, AL, and these 
records were obtained.  Private medical records have been 
obtained, as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in September 1997, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in March 
2005, in light of the additional development performed 
subsequent to September 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

II. Service connection - Cervical spine disability

The veteran seeks service connection for a disability of the 
cervical spine, claimed as secondary to his shell fragment 
wound to the neck.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  Service connection may also be awarded for a 
nonservice-connected disability that is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records indicate he was 
hospitalized in June 1944 after sustaining a shrapnel wound 
in the back of the neck.  The shrapnel fragment was noted to 
be near the C4 vertebral body, and was not removed.  His 
wound was treated and following a two-week hospital stay, he 
was returned to full duty.  On examination in December 1945, 
his cervical spine was within normal limits.  

In an April 1989 statement, R.A.R., M.D., stated he had 
treated the veteran since 1980 for neck pain.  Dr. R. 
confirmed that shrapnel fragments were still visible on X-ray 
lodged in the veteran's neck; however, "[t]here were no 
fragments in the region of the spinal canal", according to 
Dr. R.  

According to an April 1998 statement from D.M.K., M.D., he 
had been treating the veteran since January 1993.  Dr. K. 
also confirmed the presence of shrapnel in the veteran's 
neck, but not near the spinal canal.  In a subsequent May 
1998 statement, Dr. K. stated it was his opinion the 
veteran's arthritis was "more than likely . . . due to the 
shrapnel wound" sustained during active military service.  
Dr. K. gave no further rationale or medical explanation for 
this statement.  Dr. K. confirmed in a July 2000 statement 
that the veteran has subluxation of the cervical spine at C4-
5, with arthritic changes.  

In March 2000, a VA physician examined the claims file and 
determined, based on his review, that the veteran's shell 
fragment wound had "probably not caused appreciable 
arthritis since his range of motion is very satisfactory."  
The physician, in reaching this conclusion, had physically 
examined the veteran in 1997.  In September 2002, this same 
physician noted that because the veteran's shrapnel fragments 
were located in the soft tissue of the neck, "it is my 
clinical opinion that shrapnel in the soft tissue did not 
cause osseous pathology."  

A May 2002 statement was received from N.E., M.D., who 
examined the veteran in April 2002.  Dr. E. confirmed severe 
degenerative arthritis of the veteran's cervical spine, with 
retained metallic fragments in the posterior neck region.  In 
Dr. E.'s opinion, the veteran's "severe degenerative 
arthritis of the cervical spine with decreased range of 
motion was probably significantly exacerbated by his shrapnel 
injury."  

A VA medical examination was afforded the veteran in August 
2004.  After reviewing the record and physically examining 
the veteran, the VA physician concluded "no relationship" 
existed between the veteran's shell fragment wounds and his 
subsequent degenerative joint disease of the cervical spine.  

Review of the evidence indicates a current diagnosis of 
subluxation of the cervical spine at C4-5, with degenerative 
arthritis, confirmed by both private and VA medical records.  
Because the veteran's shell fragment wounds during military 
service are also confirmed and service-connected by VA, the 
question remaining before the Board is whether his 
degenerative changes of the cervical spine are due to or the 
result of his service-connected shell fragment wounds.  See 
38 C.F.R. § 3.310 (2004).  While service connection may be 
granted for arthritis of the cervical spine which is incurred 
during military service or to a compensable degree within a 
year thereafter, the veteran does not allege, and the record 
does not demonstrate, the onset of degenerative arthritis of 
the cervical spine at that time.  See 38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  

In support of his claim, the veteran has presented the 
medical statements of Drs. N.E. and D.M.K.  Both doctors have 
suggested the veteran's in-service injuries subsequently 
resulted in his current degenerative arthritis and 
subluxation of the cervical spine.  Also of record are 
several VA medical opinions indicating no nexus exists 
between the veteran's arthritis and his shell fragment wounds 
incurred during service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In reviewing the statements from Drs. N.E. and D.M.K., the 
Board notes that these physicians first examined the veteran 
approximately 50 years after his initial injuries and 
hospital treatment, and had no access to his service medical 
records; thus, these doctors, while competent medical 
professionals, had no first-hand knowledge of the severity of 
the veteran's cervical spine injuries during service and his 
subsequent treatment.  Next, neither doctor offered a 
rationale for his opinion; Dr. K. stated only that the 
veteran's arthritis was "more than likely . . . due to the 
shrapnel wound" and Dr. E. stated only that the veteran's 
shell fragment wounds "significantly exacerbated" his 
arthritis, both without further explanation.  However, the 
Board notes that the veteran's service medical records 
indicate that his original injury involved no damage to the 
bones of the cervical spine itself, which was normal on 
examination for service separation in 1945.  Overall, these 
opinions do not establish that the veteran's degenerative 
arthritis and subluxation of the cervical spine injury was in 
fact incurred or aggravated as a result of his shell fragment 
wounds during military service.  

In contrast, two opinion statements were obtained from VA 
physicians who both examined the veteran and reviewed the 
claims file.  In March 2000, a VA physician determined, after 
reviewing the veteran's service and post-service medical 
records, as well as examining the veteran himself in 1997, 
that his shell fragment wound had "probably not caused 
appreciable arthritis."  Likewise, in an August 2004 
examination report, a VA physician concluded "no 
relationship" existed between the veteran's shell fragment 
wounds and his subsequent degenerative joint disease of the 
cervical spine.  This opinion was based on both examination 
of the veteran and review of his medical history, including 
his service medical records.  Overall, the Board finds these 
medical opinions more complete and thus more persuasive and, 
because the preponderance of the evidence is therefore 
against the veteran's claim, service connection for 
degenerative arthritis and subluxation of the cervical spine 
must be denied.  

The veteran has alleged that his current cervical spine 
disability is due to or the result of his in-service shell 
fragment wounds of the neck.  However, as a layperson, his 
contentions regarding medical diagnosis and etiology are not 
given probative weight.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for degenerative arthritis 
and subluxation of the cervical spine, as this disability was 
not incurred during active military service, or to a 
compensable degree within a year thereafter, and is not due 
to or the result of the veteran's shell fragment wounds of 
the neck.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Increased rating - Muscle injury of the neck

The veteran seeks a disability rating in excess of 20 percent 
for his shell fragment wound of the neck.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's neck disability is currently rated as 20 
percent disabling under Diagnostic Code 5323, for impairment 
of Muscle Group XXIII, muscles of the side and back of the 
neck.  Under this Code, a 30 percent evaluation is warranted 
for severe impairment, a 20 percent evaluation is warranted 
for moderately severe impairment, and a 10 percent evaluation 
is warranted for moderate impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5323 (2004).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2004).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2004).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2004).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).  

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, examination will reveal ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area; and the muscles swell and harden abnormally in 
contraction.  Also tests of strength, endurance, or 
coordinated movements in comparison to the corresponding 
muscles of the uninjured side, will indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4) (2004).  

For the reasons to be discussed below, the preponderance of 
the evidence is against the award of a disability rating in 
excess of 20 percent for the veteran's shell fragment wounds 
of the neck, and his claim must be denied.  

As is noted above, the next higher schedular rating of 30 
percent may be awarded for severe impairment of the neck 
muscles.  However, such impairment is not demonstrated in the 
present case.  At the time he was initially injured, his 
wound was described as small, with no further surgical 
intervention warranted.  He was hospitalized for two weeks 
and then returned to full duty.  

More recently, the veteran's primary symptoms have been pain 
and limitation of motion of the neck.  On VA examination in 
July 1997, he had forward flexion of the cervical spine to 
52º, extension to 28º, and lateral flexion to 25º on the left 
and 24º on the right, with slight evidence of pain.  In an 
April 1998 statement, the veteran's private physician, Dr. 
K., stated his neck movement was "severely limited" but did 
not provide range of motion findings.  In July 2000, Dr. K. 
stated the veteran's forward flexion and extension were 
limited by 50 percent, indicating forward flexion and 
extension to 23º respectively.  

Another VA examination was afforded the veteran in August 
2001, at which time he reported ongoing neck pain, especially 
with use, and limitation of motion.  On physical examination, 
the examiner observed no tendon damage, adhesions, bone, 
joint, or nerve damage, or muscle herniation.  Muscle 
strength was good.  Forward flexion of the neck was to 34º, 
extension was to 40º, lateral motion was to 18º, and lateral 
flexion was to 18º.  

The veteran was most recently examined in August 2004, at 
which time he again reported pain and limitation of motion of 
the neck.  On physical examination, the examiner noted some 
slight muscle scarring, with no evidence of nerve root or 
spinal cord compression or other neurological impairment.  
Range of motion testing revealed forward flexion to 45º, 
extension to 45º, lateral rotation 20º to the left and 10º to 
the right, and lateral flexion 20º to the left and 10º to the 
right.  His loss of function was described as moderate and 
his limitation of motion was characterized as mild.  

Overall, the preponderance of the evidence is against a 
finding of severe impairment to the veteran's muscles of the 
neck.  The evidence does not indicate his initial injury 
involved a through-and-through or deep penetrating wound with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intramuscular binding and scarring.  He was 
not hospitalized for a prolonged period of time, and was able 
to return to full duty thereafter.  More recently, the 
veteran's shell fragment wound has not resulted in wide 
damage to the muscle group, with loss of deep fascia or 
muscle substance.  While the veteran has reported some 
chronic pain and limitation of motion of the neck, at no time 
has his limitation of motion of the cervical spine been 
severe.  Overall, the preponderance of the evidence is 
against a finding of severe impairment of Muscle Group XXIII, 
for which a 30 percent rating is warranted.  

Evaluation of the veteran's limitation of motion of the 
cervical spine under the criteria for spinal disabilities 
also would not result in a disability rating in excess of 20 
percent.  In order for the veteran to be awarded a 30 percent 
rating under this criteria, he would have to have forward 
flexion of the cervical spine limited to 15º or less, or 
favorable ankylosis of the entire cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  However, he 
has not displayed such limitation of motion at any time of 
record during the pendency of this appeal.  Thus, an 
increased rating under the criteria for limitation of motion 
of the cervical spine is not warranted at this time.  
Additionally, no evidence has been presented of any weakness, 
excess fatigability, or incoordination due to flare-ups of 
the service-connected neck disability which would warrant 
increased compensation.  While the VA examiner noted in 
August 2001 that the veteran reported pain on motion, the 
examiner did not express this additional impairment in terms 
of additional limitation of motion.  Therefore, a rating in 
excess of 20 percent under 38 C.F.R. §§ 4.40, 4.45 or under 
DeLuca is not warranted.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2004).  In 
the present case, the veteran has a shell fragment wound scar 
of the neck.  However, according to the August 2004 VA 
examination report, his scar is healed, with no ulceration or 
limitation of function noted.  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scar.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for his scars of the neck.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's shell fragment wound has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
shell fragment wounds of the neck.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to a disability rating in excess of 20 percent 
for the veteran's shell fragment wounds of the neck is 
denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


